ON REHEARING.   [Nos. 22228, 22229, 22259, 22266, 22267. En Banc. August 7, 1930.]
Respondents having filed in these cases a petition for a rehearing, and Messrs. Arthur G. Cohen and Lester M. Livengood, as amici curiae, having also filed a petition for a rehearing, the two petitions have been considered together.
Amici curiae argue that certain language used by this court in the opinions filed in this case and in Burr, Conrad  Broomv. Chase, post p. 393, 289 P. 551, indicates that the court intended to lay down certain principles of constitutional law which affect other existing laws providing for the raising of revenue, and which may be construed as limiting the power of the state legislature in enacting future legislation providing for the levying of other and different species of taxes. *Page 392 
In order to clarify the situation, the court now states that the opinions above cited were rendered with a view to determining the questions presented by the cases at bar, and those questions only; that the majority of the court was of the opinion that the legislation therein attacked must be held, under the decisions of the supreme court of the United States, to attempt to establish a property and not an excise or corporation franchise tax; that, being a property tax, the same could not be levied upon a certain class of corporations only and not upon copartnerships or individuals engaged in the same business. The majority of the court was also of the opinion that, under the decision of the supreme court of the United States in the case of Macallen Co.v. Massachusetts, 279 U.S. 620, the legislature of this state had no legal authority to provide for a tax based upon income from which income revenue derived from United States securities should not be deducted.
The opinions rendered should not be construed as determining any question which was not before the court, and the language of the opinions should be limited to the matters expressly decided.
With this explanation, the petitions asking for a rehearing are denied. *Page 393